 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    GABRIEL ALLEN ECKARD,                                CASE NO. C19-104RSM

 9                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                           REQUEST FOR EXTENSION OF TIME
10            v.

11    PATRICIA THOMAS, et al.,

12                    Defendants.

13

14          This matter is before the Court on Plaintiff’s Request for Extension of Time. Dkt. #21.

15   United States Magistrate Judge Brian A. Tsuchida issued a Report and Recommendation

16   (“R&R”) for the Court to deny Plaintiff’s motion for summary judgment. Dkt. #20. Judge

17   Tsuchida required that objections to the R&R be filed no later than August 28, 2019. Id. at 12.

18   On that day, Plaintiff filed his Request. Dkt. #21.

19          Pursuant to Federal Rule of Civil Procedure 6, a request to extend a deadline, made before

20   expiration of the deadline, may be granted for good cause. FED. R. CIV. P. 6(b)(1)(A). The Court

21   finds good cause here. Plaintiff has indicated that an extension is necessary because of a medical

22   condition, his limited access to the law library, his disability, and his need to also devote time to

23   his ongoing criminal case. Dkt. #21 at 1. Defendants raise no objections.

24

     ORDER – 1
 1          Plaintiff does not request an extension of a specific length. In the absence of such a

 2   request, the Court finds that an extension of approximately thirty days is appropriate. No further

 3   extensions of time will be granted.

 4          Accordingly, having reviewed Plaintiff’s Request and the remainder of the record, and

 5   for the reasons state above, the Court finds good cause and ORDERS that Plaintiff’s Request for

 6   Extension of Time (Dkt. #21) is GRANTED. Plaintiff’s objections to Judge Tsuchida’s R&R

 7   (Dkt. #20), if any, are due no later than October 17, 2019. If objections are filed, any response

 8   is due within 14 days after being served with the objections. Objections still are not to exceed

 9   10 pages.

10          Dated this 13th day of September, 2019.

11

12

13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
